i
I                   ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeal of --                                  )
                                                  )
    Shamrock Properties, LLC                      )      ASBCA No. 61880
                                                  )
    Under Contract No. DA CAO 1-5-17-1055         )

    APPEARANCE FOR THE APPELLANT:                        Ms. Aiveen Kahalley
                                                          Owner

    APPEARANCES FOR THE GOVERNMENT:                      Michael P. Goodman, Esq.
                                                          Engineer Chief Trial Attorney
                                                         James A. Wagoner, III, Esq.
                                                          Engineer Trial Attorney
                                                          U.S. Army Engineer District, Mobile

                                    ORDER OF DISMISSAL

           The appeal has been withdrawn. Accordingly, it is dismissed from the Board's
    docket with prejudice.

           Dated: March 28, 2019




                                                       dministrative Judge
                                                      Chairman
                                                      Armed Services Board
                                                      of Contract Appeals

           I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
    Services Board of Contract Appeals in ASBCA No. 61880, Appeal of Shamrock
    Properties, LLC, rendered in conformance with the Board's Charter.

           Dated:



                                                      JEFFREY D. GARDIN
                                                      Recorder, Armed Services
                                                      Board of Contract Appeals